Title: To Benjamin Franklin from William Carmichael, 6 February 1783
From: Carmichael, William
To: Franklin, Benjamin


Dear Sir
Madrid 6th Feby. 1783
Altho Mr Jays acquaintance with Mr Gardoqui, who will have the honor to deliver this to your Excy. Might excuse me from taking the present Liberty, yet I cannot refuse this Gentlemans request to be the bearer of a Line from myself to your Excy; His friendly conduct to me intitles him to every mark of Consideration in my power to shew him & I hope to the many proofs of regard which You have had the goodness to manifest in my favor you will add of convincing Mr Gardoqui that you still interest yourself in what Concerns one who has the honor to be With the greatest Respect & Affection Your Excys Obliged & Humble Sert
Wm. Carmichael
His Excy Benjamin Franklin
